 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 [ex1010.jpg]  [ex1011.jpg]

 
July 26, 2011
 
Tom Hemingway, President
Force Fuels, Inc
1503 South Coast Drive
Suite 206
Costa Mesa, CA 92626
 
2361 Campus Drive, Suite 100
Irvine, CA  92612
ph/949-852-1700 + 800-830-5333
fx/ 949-852-1722
email/info@hunterwise.com
www.hunterwise.com
 





Dear FrankDear Tom:


This Engagement Agreement (‘Agreement’) defines the scope of services to be
provided by Hunter Wise Financial Group, LLC, and/or Hunter Wise Securities,
LLC, a FINRA registered Broker/Dealer, (hereinafter collectively, “Hunter Wise”)
to Force Fuels, Inc Simplified(the ‘Company’), as well as the compensation to be
paid by the Company to Hunter Wise in exchange.
 
1.0           Engagement.
 
1.1  Advisory Services.    Hunter Wise will provide advisory services to the
Company in the areas of mergers, acquisitions, corporate development, corporate
finance and/or capital placement transactions. Hunter Wise will assign Managing
Director Christopher Gayde to lead its activities and act as primary interface
with the Company. Hunter Wise may also introduce other firms, products and
services to the Company as needed during the normal course of business and act
as coordinator for all activities within its purview. It is also understood that
Hunter Wise is acting as an advisor only, and shall have no authority to enter
into any commitments on the Company’s behalf, or to negotiate the terms of any
transaction, or to hold any funds or securities in connection with any
transaction or to perform any other acts on behalf of the Company without the
Company’s express written consent. During the course of the Engagement Period
(defined below), it is anticipated that the Company will choose to merge with
another entity, sell its stock, membership interests or assets to another
entity, or execute one or more corporate development, corporate finance and/or
capital placement transactions. Hunter Wise will assist the Company in executing
these transactions on a best efforts basis, on terms satisfactory to the
Company. Hunter Wise will act as exclusive advisor and/or placement agent on
these transactions in accordance with the terms of Section 2.2 below.
 
 
2.0           Engagement Terms.
 
2.1  Engagement Period.    The period of Hunter Wise’s engagement (the
“Engagement Period”) will expire upon the earlier to occur of (i) 12twelve (12)
months from the date we receive an executed copy of the Agreement from the
Company or (ii) the mutual written agreement of the Company and Hunter Wise. The
Engagement Period shall be extended for additional six (6) month periods under
the same terms and conditions as described herein, unless otherwise terminated
by either party by written notice of the Company or Hunter Wise. Notwithstanding
the foregoing, Hunter Wise may, at its sole option, terminate its obligation
hereunder at any time without liability if, in the reasonable opinion of Hunter
Wise, a change has occurred in the Company’s financial condition, results of
operations, properties, business prospects or the composition of the Company’s
management or Board of Directors, which, in Hunter Wise’s sole determination,
has adversely affected the Company’s business.
 

 
Founding Member
International Corporate Finance Group (ICFG)
A Unique Global Alliance
info@icfg.net
 





 
 

--------------------------------------------------------------------------------

 
[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 2
 
2.2  Exclusivity.    The Company engages Hunter Wise on an exclusive basis. The
Company shall not be permitted to engage any other firm or person as an
investment banker or other professional intermediary for the duration of the
Engagement Period. Notwithstanding any other provisions of this Agreement, if at
any time during the thirty-six (36) month period following the end of the
Engagement Period the Company completes any transaction as defined in Paragraph
3.1 through Paragraph 3.2.4 inclusive with any party or potential party
identified by Hunter Wise, or an affiliate of any such entity, or who became
known to the Company from any other source during the Engagement Period, upon
the closing of any such transaction (a “Closing”) Hunter Wise will be paid the
compensation which would be due under Section 3.0 hereof.
 
2.3  Right of First Refusal.    The Company will provide Hunter Wise with the
right of first refusal for one (1) year from the date of the termination of this
Agreement to serve as a financial advisor or to act as a joint financial advisor
on at least equal economic terms on any public or private financing (debt or
equity), merger, business combination, recapitalization or sale of some or all
of the equity or assets of the Company (collectively, “Future Services”).  In
the event the Company notifies Hunter Wise of its intention to pursue an
activity that would enable Hunter Wise to exercise its right of first refusal to
provide Future Services, Hunter Wise shall notify the Company of its election to
provide such Future Services, including notification of the compensation and
other terms to which Hunter Wise claims to be entitled, within thirty (30) days
of written notice by the Company.  In the event the Company engages Hunter Wise
to provide such Future Services, Hunter Wise will be compensated consistent with
Paragraphs 3.1 through 3.4 inclusive of this Agreement, unless mutually agreed
otherwise by the Company and Hunter Wise.
 
3.0           Compensation.
 
Hunter Wise may perform a variety of services, in exchange for which Hunter Wise
shall receive one or more payments for its services (‘Success Fees’) as follows:
 
3.1  M&A Transaction.    Other than in the Company’s normal course of business
activities, any sale of stock, membership interests or assets of the Company
that constitutes a controlling interest of the Company, majority
recapitalization, merger, acquisition, joint venture, strategic alliance,
technology partnership, distribution agreement, licensing agreement or other
similar agreements (‘M&A Transaction’) shall accrue compensation to Hunter Wise
under a percentage fee of the Aggregate Consideration (as defined below)
calculated as follows: 6$200,000 plus three percent (3%) of the M&A
Transaction’s Aggregate Consideration. ’Aggregate Consideration’ is defined as
the total consideration to be received directly or indirectly by Company, its
owners, shareholders, members and/or affiliates as a result of the M&A
Transaction, including economic benefits realized, but not limited to: cash,
cash equivalents, debt assumed or settled at Closing, equity retained, notes
made to Company or its successor beneficiaries, assets to be retained by
Company, its owners, shareholders, members and/or affiliates as a result of the
M&A Transaction, earn outs, royalties, real property sold or leased, equipment
and/or intellectual properties sold or leased, employment or consulting
agreements in excess of fair market rates, and stock, membership interest or
other securities that are received in exchange for Company’s stock, membership
interests or assets.

 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net

 
 
 

--------------------------------------------------------------------------------

 

[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 3


The portion of the Success Fee attributable to earn outs or royalty payments
(i.e., financial instruments or agreement whose value at closing cannot be
determined due to their being based solely on the future sales, earnings or
other financial performance) will be deferred until such earn outs or royalty
payments are received in whole or part. However, in no circumstances shall the
minimum Success Fee due at closing for an M&A Transaction be less than $250,000.


3.2  Corporate Finance.    All corporate finance activities for the benefit of
the Company (not in the ordinary course of business) will result in a Success
Fee to Hunter Wise according to the corresponding categories in sections 3.2 to
3.3 below. All of these activities are subject to a minimum Success Fee of
$250,000.
 
3.2.1  Secured Debt Financing.    For any secured debt financing which includes
senior debt financing, revolving lines of credit, equipment lease financing,
purchase order financing, accounts receivable, or any other type of secured debt
financing with an interest rate of less than 500 basis points above the prime
rate, all of which do not have any form of equity participation rights, Hunter
Wise shall receive upon the loan’s Closing a Success Fee, payable in cash, equal
to twotwo (22%) of the gross proceeds received by the Company.
 
3.2.2  Subordinated Debt Financing.    For any subordinated debt investment or
secured debt financing with an interest rate of 500 basis points or more above
the prime rate placed for the Company, including notes, term loans, promissory
notes, debentures, etc., Hunter Wise shall receive upon the loan’s Closing:
(i) a Success Fee, payable in cash, equal to fourfour percent (44%) of the gross
proceeds received by the Company from such Closing, plus (ii) warrants in the
entity financed, with a cashless exercise provision, equal to four fourpercent
(44%) of the gross proceeds received by the Company from such Closing,
exercisable at a strike price equal to one hundred percent (100%) of the fair
market value price of the common stock or membership interest for the Company as
of the date the Company receives the funds, in whole or in part, at any time
within five (5) years from issuance.
 
3.2.3  Equity Investment.    For any equity investment into the Company,
including any common stock, preferred stock, convertible preferred stock,
membership interest, convertible debentures, subordinated debt with warrants or
any other securities convertible into common stock, or any other form of debt
instrument involving any other form of equity participation, Hunter Wise shall
receive upon Closing:  (i) a Success Fee, payable in cash, equal to ten percent
(108%) of the gross amount to be disbursed to the Company from such Closing plus
(ii) warrants in the entity financed, with a cashless exercise provision, equal
to ten eightpercent (108%) of the gross amount to be disbursed to the Company
from such Closing, exercisable at a strike price equal to one hundred percent
(100%) of the fair market value price of the common stock or membership interest
for the Company as of the date the Company receives the funds, in whole or in
part, at any time within five (5) years from issuance.
 
 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net



 
 
 

--------------------------------------------------------------------------------

 
[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 4
 
3.2.4  Public Offering.    For any initial public or secondary offering during
the course of this Engagement Period or any extensions thereof, and for one (1)
year from the termination of this Agreement, Hunter Wise will act as the
exclusive advisor to the Company in connection with assisting and advising the
Company in choosing an investment bank for underwriting of the offering.  Hunter
Wise’s advisor fees hereunder shall be oneone percent (11%) of the aggregate
amount of the offering, plus warrants equal to an additional oneone percent
(11%) of the aggregate amount of the offering.
 
3.3  Advisory Fee.    The Company will, simultaneously with delivery of this
executed Agreement to Hunter Wise, make a12,500 non-refundable payment of twenty
five thousand dollars ($25,000) herein (‘Advisory Fee’). Force Fuels, at its
discretion, will be allowed to pay in FOFU stock valued at $50,000 split evenly
between immediately tradeable stock and restricted stock with the stock having a
value of $0.10 (ten cents) per share.
 
3.4  Expenses.    In addition to any Success Fees payable to Hunter Wise herein,
the Company will reimburse Hunter Wise monthly for Hunter Wise’s reasonable
direct out-of-pocket expenses incurred in connection with its services.
 
4.0           Other.
 
4.1  Offering Materials.    Hunter Wise will use no offering materials other
than such materials prepared and/or approved by the Company or approved by
Company’s counsel. The Company agrees to use its best efforts to approve and/or
prepare, as necessary, any offering materials within thirty (30) days from the
date the Company advises Hunter Wise that it intends to execute a financial
transaction, in accordance with Section 1.2 hereof.
 
4.2  Closing.    Hunter Wise will assist with the Closing of any M&A Transaction
or corporate finance activity which will occur through an escrow agent
reasonably acceptable to the Company and Hunter Wise. The cost of such escrow
will be that of the Company. Compensation to Hunter Wise is due when the M&A
Transaction or corporate finance activities are completed and offering proceeds
are first disbursed for use by the Company. It is agreed that the escrow agent
or buyer shall directly distribute the Success Fee to Hunter Wise simultaneously
with the Company’s receipt of funds.
 
4.3  Confidentiality.    This Agreement is for the confidential use of the
Company and Hunter Wise only and may not be disclosed by the Company to any
person other than its attorneys, accountants and financial advisors, and only on
a confidential basis in connection with the proposed transaction or financing,
except where disclosure is required by law or is mutually consented to in
writing by Hunter Wise and the Company.
 
 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net

 
 
 

--------------------------------------------------------------------------------

 
[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 5

 
4.4  Disclosure.    During the Engagement Period and for sixty (60) days
thereafter, the Company agrees not to issue any press releases or communications
to the public relating to the transactions or financings without Hunter Wise’s
prior approval or unless otherwise required by law, which will not be
unreasonably withheld or delayed, and the Company agrees that such press release
will state that the transaction and/or financing was arranged by Hunter Wise,
unless we mutually agree otherwise or unless otherwise required by law. The
Company further agrees that Hunter Wise may, at its own expense, publicize its
services to the Company hereunder including, without limitation, issuing press
releases, placing advertisements and referring to the transaction or financing
on Hunter Wise’s website.
 
4.5 No Representation.     Hunter Wise makes no representations, expressed or
implied that it will affect an M&A Transaction or corporate finance activity as
a result of the services furnished under this Agreement. The duties of Hunter
Wise shall not include legal or accounting services, which shall be procured by
the Company at its own expense. The Company shall furnish to Hunter Wise
complete and accurate current and historical business information and shall
promptly inform Hunter Wise of any changes which may materially affect its
business or Hunter Wise’s services under this Agreement.


4.6  Registration.     In the event the Company undertakes a public offering,
the Company hereby grants Hunter Wise “piggyback” registration rights for the
stock or membership interests of the Company underlying any warrants issued as
part of the Success Fee to Hunter Wise as described herein.
 
4.7  Indemnification.    The Company shall indemnify and hold harmless Hunter
Wise from and against all claims, damages, losses and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) arising out of or
based upon (i) any misstatement or omission or alleged misstatement or omission,
in any Company documentation or any other materials or information supplied or
approved by the Company which are disseminated by Hunter Wise to third parties,
including financing sources, or (ii) any agreement between the Company and any
financing source; except that the Company shall not be liable for any claim
damage, loss or liability which is finally determined by arbitration as
described in Paragraph 4.8 below to have resulted from Hunter Wise’s fraud,
gross negligence or willful misconduct. In any action where the Company’s
indemnity applies, Hunter Wise shall be entitled to its own separate counsel at
the Company’s expense. Neither termination nor completion of this Agreement
shall affect these indemnification provisions, which shall survive any such
termination or completion and remain operative and in full force and effect.
 
4.8  Governing Law / Arbitration.    The terms of this Agreement will be
governed by and interpreted in accordance with the internal laws of the State of
ArizonaCalifornia, without regard to the principles of conflict of laws.  Any
controversy, dispute or claim between the parties relating to this Agreement
shall be resolved by binding arbitration in MaricopaOrange County, California in
accordance with the rules of the American Arbitration Association. The parties
agree that in the event that any controversy, dispute or claim between the
parties relating to this Agreement is resolved by binding arbitration, the
prevailing party, if any, as determined by the arbitrator’s award, shall be
entitled to reimbursement of all expenses incurred in the arbitration including
reasonable attorneys’ fees, provided that in no event shall the arbitrator have
the authority to award punitive damages. Judgment on the award may be entered in
any court having jurisdiction over the award.
 
 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net

 
 
 

--------------------------------------------------------------------------------

 
[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 6
 
4.9  Successors and Assigns.     This Agreement is binding on all successors and
assigns. However, it shall not be assigned without the prior written consent of
the other party.
 
4.10 Client Identification Program.     To help the government fight the funding
of terrorism and money laundering activities, federal law requires financial
institutions including Hunter Wise to obtain, verify, and record information
that identifies each person and/or firm with whom we do business.
 
4.11 Authority.     By signing this Agreement the signing party represents that
he or she has unconditional authority to enter into this Agreement on behalf of
the Company.


4.12  Miscellaneous.    The Company undertakes and represents to Hunter Wise
that the number of shares or membership interests necessary to fulfill any
offerings will be available at Closing; that the number of shares of common
stock or membership interests underlying the shares or membership interests will
be available upon each conversion of the shares or membership interests; that
the shares of common stock or membership interests underlying the warrants will
be available upon exercise of the warrants; and that the Company will comply in
all respects with the terms of each purchase agreement and registration rights
agreement entered into with the purchasers of the shares or membership
interests.
 
If the foregoing is acceptable, please sign and return to Hunter Wise a copy of
this Agreement, a copy of the Operating Agreement along with the Advisory Fee.
This Agreement shall represent the entire agreement between us with respect to
the matters addressed herein. We look forward to working with you and remain,
 

 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net

 
 
 

--------------------------------------------------------------------------------

 
[ex1010.jpg]
[ex1011.jpg]





Force Fuels
July 26, 2011
Page 7

Yours very truly,
 
Hunter Wise Financial Group, LLC
 
Force Fuels, Inc
______________________________   ____________________________
By:      Christopher Gayde
Managing Director
 
By:         Tom Hemingway, President
Date:
Hunter Wise Securities, LLC
    ______________________________    
By:      Christopher Gayde
Managing Director
   

 
 

   
Founding Member
International Corporate Finance Group (IFCG)
A Unique Global Alliance
info@ifcg.net

 
 

--------------------------------------------------------------------------------